*568Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered February 28, 1994, which granted respondent’s cross-motion and dismissed, as time barred, the petitioner’s CPLR article 78 petition seeking to challenge the determination of the respondent refusing to reopen his case, unanimously affirmed, without costs.
Petitioner’s application to have his case reopened so that he can submit additional dental expenses related to the 1986 Board determination which awarded him $3100 is barred by the four-month Statute of Limitations of CPLR 217 (Matter of Lubin v Board of Educ., 60 NY2d 974). Petitioner has admitted that soon after the Board’s 1986 determination, he was aware of the fact that he would incur additional dental expenses, and that there are no additional injuries but rather only new dental expenses, which the Board did not consider in its 1986 determination. Concur—Murphy, P. J., Rosenberger, Ross, Asch and Nardelli, JJ.